Richland C.P. No. 98CR171H. This cause is pending as an appeal of a death penalty conviction from Richland County Court of Common Pleas. On July 9, 1999, this court ordered the Clerk of the Richland County Court of Common Pleas to certify and transmit the record in accordance with S.Ct.Prac.R. XIX. On September 2,1999, this court granted appellant’s motion for extension of time to transmit the record, ordered that the record be filed by November 8, 1999, and that no further extensions would be granted. It appearing to the court that the Clerk of the Richland County Court of Common Pleas has not filed the record as required by this court’s order,
IT IS ORDERED by the court, sua sponte, that the Clerk of the Richland County Court of Common Pleas show cause on or before December 17,1999, why he should not be held in contempt for failing to comply with this court’s order.